

115 HR 7360 IH: Shut Down Child Prison Camps Act
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7360IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Ms. Judy Chu of California introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the Department of Health and Human Services from operating unlicensed temporary
			 emergency shelters for unaccompanied alien children.
	
 1.Short titleThis Act may be cited as the Shut Down Child Prison Camps Act. 2.Defined termIn this Act, the term temporary emergency shelter means an unlicensed care provider facility that provides temporary emergency shelter and services for unaccompanied alien children when licensed facilities are near or at capacity.
 3.Prohibition against temporary emergency sheltersThe Secretary of Health and Human Services shall not maintain or operate (directly or through a contract) any temporary emergency shelter, including the temporary emergency shelter in Tornillo, Texas, and the temporary emergency shelter in Homestead, Florida.
		